OFFICE ACTION :: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Restriction/Election Requirement
This application discloses the following embodiments:
Embodiment 1 – Figs. 1.1 through 1.5 drawn to a bottle.
Embodiment 2 – Figs. 2.1 through 2.5 drawn to a bottle.
Embodiment 3 – Figs. 3.1 through 3.5 drawn to a bottle.
Embodiment 4 – Figs. 4.1 through 4.4 drawn to a storage box
Embodiment 5 – Figs. 5.1 through 5.4 drawn to a storage box.

The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiments 1 and 2
Group II: Embodiment 3
Group III: Embodiment 4
Group IV: Embodiment 5

Group(s) I through IV involve a difference in appearance, and are not an obvious variation of one another. The difference in the overall shape of the bottle and storage box creates patentably distinct designs. Multiple embodiments of a single inventive concept may be included in the same design In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The differences in appearance of the four Groups create patentably distinct designs.
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.
Objection to the Title
For sake of compact prosecution, the following objection pertains to all embodiments.  
The title of the design being claimed must be descriptive, accurate, clear, and must be directed towards a single article of manufacture in which the design is embodied or applied by the generic name generally known and used by the public (35 USC 171, MPEP 1503.01.I).  The title is objected to because the title is inconsistent throughout the application (“bottle”, “drink bottles”, “storage box” and “storage boxes”). The title must be consistent throughout the application (claim language, specification, and preamble).


Specification
For sake of compact prosecution, the following objection pertains to all embodiments.  
The specification should be amended to provide clear and accurate descriptions of the sole figure disclosed. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. No description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 


Claim
For sake of compact prosecution, the following objection pertains to all embodiments.  
The claim language is objected to for proper form (37 C.F.R. 1.153). The claim language must be amended to insert “A” before the title of the claimed design, to read: 
-- CLAIM: The ornamental design for a [INSERT AMENDED TITLE] as shown and described. --
Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915